Citation Nr: 1143714	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include depression and post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issue of entitlement to service connection for an ischemic heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from February 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim to reopen a previously denied claim for service connection for PTSD.  The Veteran disagreed and perfected an appeal.  The Veteran testified at a hearing at the RO before a local hearing officer in December 2009.  The Veteran testified at a video hearing before the undersigned Veterans Law Judge in July 2011.  Transcripts of those hearing have been included in the Veteran's VA claims folder.

The issue of entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD is addressed in the REMAND below.


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied the Veteran's claim to reopen previously denied claims for service connection for PTSD and depression.
2.  Evidence received since the November 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression.  


CONCLUSION OF LAW

Since the November 2004 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder.  The Board will address preliminary matters and provide a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a November 2005 letter of the evidence required to substantiate a claim for service connection and he was told of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

This claim includes an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the Veteran was informed of what the meaning of the terms "new" and "material" in a letter dated September 2004.  A review of the record, however, discloses that the Veteran was never informed of the basis for the prior denial for service connection and he was never informed of the evidence required to substantiate a claim to reopen.  The Board finds, however, that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.  Moreover, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that the RO has obtained the Veteran's service treatment records and his service personnel records in addition to VA treatment records and private medical records identified or provided by the Veteran.  The record reveals that the Veteran has not been provided with a medical examination regarding the etiology of his psychiatric disorder.  However, the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  The Veteran has presented testimony at hearings before a local hearing officer and before the undersigned VLJ.  

For those reasons, the Board finds that VA has complied with the notice and assistance requirements.

The Veteran seeks to reopen his claim for service connection for a psychiatric disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1976 rating decision, the RO denied service connection for a nervous disorder finding that there was no evidence of a psychiatric disorder.  To the extent that it can be argued that the decision was not final as notice to the Veteran of the decision is not associated with the claims folder, the Board notes that there was a subsequent denial that extinguished any pending claim.  In April 2001, the Veteran filed a claim for service connection for PTSD.  The Veteran's claim for service connection for a psychiatric disorder was denied in an October 2001 rating decision on the basis that PTSD due to an in-service stressor was not shown.  The Veteran was informed of that decision and of his appellate rights that same month.  The record reveals that the Veteran did not submit a notice of disagreement regarding the October 2001 rating decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The Board has reviewed the record and further finds that although there were medical records dated within a year of the October 2001 rating decision date, the records do not include any information regarding whether the Veteran's psychiatric disability was incurred during service.  Rather, the evidence shows that the Veteran was seen by mental health treatment providers regarding the efficacy of medication he was taking to treat the psychiatric disability.  Because those records do not include new evidence regarding his claim, they do not support a finding that the October 2001 rating decision was constructively reopened during the one year period after the rating decision was issued.  The Board finds, therefore, that the October 2001 rating decision was not appealed and is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran next submitted a claim for entitlement to service connection for PTSD and depression in September 2003.  The RO treated the PTSD claim as a claim to reopen and treated the claim regarding depression as a new claim.  By way of a February 2004 rating decision, the RO denied service connection for depression and determined that new and material evidence had not been submitted to reopen the claim for PTSD.  The Veteran was notified of the determination and of his appellate rights.  The RO found that the Veteran did not provide sufficient information regarding his stressor concerning a man cut in half by the tail wing of a plane such that corroboration could be obtained and there was no clear diagnosis of PTSD.  Of record at the time of that decision was a July 2003 VA medical record in which the psychologist noted that he considered the Veteran's reported stressor but determined that PTSD was unlikely.  The RO denied service connection for depression as the evidence did not show that he had depression in service or that current depression began in or is related to service.  

The Board notes that the Veteran submitted a claim for depression and PTSD in July 2004, within one year of the February 2004 rating decision.  The claim cannot be considered a notice of disagreement as he only requested service connection and did not express disagreement with the February 2004 decision and an intent to appeal.  See 38 C.F.R. § 20.201 (2011).  Moreover, as no new and material evidence was submitted within one year of the February 2004 decision showing that the Veteran had a psychiatric disorder that was related to service, that decision is final.  

The RO next issued a decision in November 2004 finding that new and material evidence had not been submitted with respect to the previous denials of service connection for PTSD and depression.  The Veteran was informed of the decision and of his appellate rights in that same month.  The Veteran filed a claim in June 2005 for PTSD and submitted a copy of a DD215 showing the receipt of a Navy Unit Commendation Ribbon, Republic of Vietnam Campaign Medal with Device, Republic of Vietnam Gallantry Cross with Palm, and Vietnam Service Medal.  Again, the June 2005 claim cannot be considered a notice of disagreement as he only requested service connection and did not express disagreement with the November 2004 decision and an intent to appeal.  See 38 C.F.R. § 20.201 (2011).  Moreover, as no new and material evidence was submitted within one year of the November 2004 decision showing that the Veteran had a psychiatric disorder that was related to service, that decision is final.  In April 2006, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD and the Veteran perfected an appeal.  The proper issue on appeal, therefore, is whether new and material evidence has been received since the November 2004 rating decision.

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  The Court found that although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  Thus, although the Veteran's currently filed claim was for PTSD, depression is also shown, therefore, both issues should be considered pursuant to the Court's guidance in Clemons.  

The Board will briefly address the evidence before the RO at the time of the November 2004  rating decision and the basis for the decision, and then address the evidence that has been submitted since the November 2004 rating decision.  The November 2004 rating decision notes the review of VA outpatient treatment records dated in 2004 and found that depression, although currently shown, was not shown to be related to service, therefore new and material evidence had not been submitted.  Regarding PTSD, the RO found that there was no evidence that he had PTSD related to service, therefore, new and material evidence had not been submitted.    

Since the November 2004 rating decision, the record shows that a May 2010 VA physician provided a diagnosis that "the [Veteran] does appear to have diagnostic criteria for PTSD; his mental health issues resulted in severe social and occupational impairment; continues to have avoidance behaviors; diagnosis may have been obscured by some personality issues and his substance abuse issues but at the core is most likely PTSD."  It was also noted that the Veteran reported having depression since he was discharged and depression was also diagnosed by the examiner.  

The Veteran has submitted statements and testified that he witnessed the death of an unknown sailor who was killed when he got in the way of an aircraft that was being launched from the deck of the U.S.S. RANGER, CV-61, in 1966.  See, for example, July 2011 hearing transcript at pages 5-6.  He claims to have witnessed the crash of an aircraft that missed the restraining wire and fell overboard and resulted in the deaths of the two crewmembers.  See July 2011 hearing transcript at page 9.  He testified that he saw a crewman from his squadron sucked into the intake of a jet engine, but that although it did not result in the injury to the crewman, it reminded him of how dangerous the flight deck where he often worked was.  See July 2011 hearing transcript at pages 4, 7.  He further testified that he thinks of the incidents he witnessed about 3-to-4 times per week.  See December 2009 hearing transcript at page 3.  Finally, the Veteran testified that treating physicians have told him that his PTSD arose from in-service experiences.  See July 2011 hearing transcript at page 16.

Thus, assuming the evidence to be true for purposes of reopening the Veteran's claim, the record includes new evidence submitted since the November 2004 rating decision that the Veteran has a currently diagnosed psychiatric disorder, including PTSD, symptoms of depression since service and the Veteran's statements that physicians have told him that the symptoms are a result of his experiences on active duty.   In essence, the newly submitted evidence addresses each component of service connection.  The Board finds that there new and material evidence has been submitted as to the Veteran's claim for entitlement to service connection for a psychiatric disorder and further finds that the claim will be reopened.  

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is allowed.


REMAND

Reasons for remand

The Board has just reopened the Veteran's claim for service connection for an acquired psychiatric disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The record includes evidence that the Veteran was treated at Miami VA hospital in December 1975 and treated for anxiety neurosis.  In a January 1976 hospital treatment record, the Veteran told treating physicians that he had a long history of assaultive behavior, anger problems, and a consensus opinion that the Veteran "was a chronic personality disorder, an impulse character neurosis or explosive personality, who is further regressing with his alcoholic habituation and who at the present time seems to be shown what appears to be a certain degree of thinking disorder as well."  Partial test results showed "mild to moderate disturbance particularly related to the feelings of depression and anxiety and alienation."  A September 2000 nursing note indicates that the Veteran tested positive for depression.  An April 2001 VA physician's record includes a diagnosis of "depression, NOS [not otherwise stated], possible bipolar II D/O [disorder], alcohol abuse, episodic intermittent explosive D/O."  A September 2001 VA social worker report indicates that the Veteran has had symptoms of depression "since 1967."   The Veteran also submitted a September 2001 statement that he saw a man cut in half by the tail of an aircraft being launched from the U.S.S. RANGER CV-61, and saw a crewmember sucked into the jet engine intake of an aircraft.  In addition, the record shows that a May 2010 VA physician provided a diagnosis that "the [Veteran] does appear to have diagnostic criteria for PTSD; his mental health issues resulted in severe social and occupational impairment; continues to have avoidance behaviors; diagnosis may have been obscured by some personality issues and his substance abuse issues but at the core is most likely PTSD."

As noted above, the medical evidence of record indicates the Veteran has been assessed or diagnosed with depression and appears to meet the diagnostic criteria for PTSD.  There is, however, no evidence regarding the etiology of the Veteran's current psychiatric disorder nor is there any evidence regarding whether it is at least as likely as not that the disorder is related to his active duty service.  Thus, the medical evidence of record is lacking and the Board must remand the claim for a compensation and pension examination.

The Board further observes that the Veteran's contention is that he generally feared for his life when he served aboard the U.S.S. RANGER's flight deck and that he witnessed several events that supported his general feeling that the flight deck was a dangerous place to work and that his life was in danger when he worked there.  It does not appear that the Veteran contends that his witnessing of an unknown man killed on the flight deck, an unknown man killed during an underway replenishment or the loss of a plane overboard crewed by two unknown men particularly made him fear for his life, and he has not contended that he was fearful for his life at the time he witnessed those events.  He also described an event he witnessed involving a sailor from his squadron being sucked into the intake of a jet aircraft, but which did not result in any significant injury to the man. VBA should provide the Veteran with another opportunity to explain how his experiences on board the U.S.S. RANGER's flight deck caused his current psychiatric disorder, to include PTSD or depression, and to provide additional details including approximate dates.

The record also shows that the Veteran has received Social Security Administration (SSA) benefits since March 7, 2001.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the United States Court of Appeals for Veterans Claims held that VA's statutory duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA disability compensation benefits.  The Board also notes that the United States Court of Appeals for the Federal Circuit has held that VA's duty to assist a Veteran applies only to obtain records "if there exists a reasonable possibility that the records could help the Veteran substantiate his claim." Golz v. Shinseki, 590 F.3d 1317 at 1323 (2010).  In this case, there is nothing in the record to show, and the Veteran has not contended, that SSA records include evidence that relates to or would provide a reasonable possibility of substantiating his claim to service connection for a psychiatric disorder.  There is, however, evidence to show that during 2000 and 2001, the Veteran sought treatment for PTSD. For those reasons, the Board finds that the AOJ must obtain the records from SSA pertaining to the Veteran's claimed psychiatric conditions.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from September 2009 to the present.  In addition, the RO should ensure that VA records dating from 1973 to 2000 are requested as the Veteran reported in a stressor statement that he has received treatment at VA since 1973 but the record primarily includes records dating from 2000.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran provide additional details regarding the incidents, including him witnessing an unknown man killed on the flight deck; an unknown man killed during an underway replenishment; the loss of a plane overboard; and a sailor, J. Wheeler, being sucked in the intake of a jet aircraft, to include approximate dates of the incidents and the names of the men involved, other than J. Wheeler.  

2.  Take all reasonable steps to seek evidence from the appropriate record holder regarding the Veteran's contentions that he witnessed the death of an unnamed sailor killed on the flight deck of the U.S.S. RANGER CV-61 during 1966 (unless the Veteran provides more detailed dates) while the ship was operating off the coast of Vietnam; the crash of a plane that missed the arresting cable while attempting to land and went overboard from the flight deck of the U.S.S. RANGER CV-61 during 1966 (unless the Veteran provides more detailed dates) while the ship was operating off the coast of Vietnam; an unnamed sailor who was killed or injured by a rope or cable during underway replenishment operations while the U.S.S. RANGER CV-61 was underway in 1966 (unless the Veteran provides more detailed dates); and J. Wheeler being sucked into the intake and injured while the U.S.S. RANGER CV-61 was underway in 1966 (unless the Veteran provides more detailed dates).  

3.  Take all reasonable steps to ensure that all VA treatment records pertaining to the treatment of the Veteran at the VA Medical Center in Miami, Florida, including any treatment records from 1973 to 2000, have been obtained.

Also obtain VA medical records pertaining to the Veteran that date from September 2009.

4.  Take all reasonable steps to obtain copies of any decision on a claim for SSA disability benefits, including any re-adjudications, and the records, including medical records, that were considered by SSA.  If VBA is unable to obtain such information, the Veteran should be informed pursuant to 38 C.F.R. § 3.159(e) (2011).

5.  Provide the Veteran with a VA psychiatric examination provided by a VA psychiatrist or clinical psychologist who should describe the nature and extent of any acquired psychiatric disorder manifested by the Veteran.

The examiner shall also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder manifested by the Veteran began in or is related to the Veteran's active duty military service.  The examiner's attention is directed to the diagnoses of PTSD and depression that are of record and the Veteran's reports that he has had depression since his discharge from service.  Any diagnosis or diagnoses found upon examination should be reconciled with the other diagnoses of record.    

6.  Following the foregoing and after completing any development deemed necessary, readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


